Citation Nr: 0012616	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-14 223A	)	DATE
	)
	)


THE ISSUE

Whether a September 13, 1985 Board of Veterans' Appeals 
(Board) decision denying an increased evaluation for 
discogenic disease, L5-S1, with spondylolisthesis, rated as 
20 percent disabling, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  

(The issue of entitlement to an effective date earlier than 
November 4, 1992 for a 60 percent evaluation for discogenic 
disease, L5-S1, with spondylolisthesis, is the subject of a 
separate Board decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. §7111 (West Supp. 
1999) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O (1999)) pursuant to the veteran's 
November 1999 motion alleging CUE in the September 1985 Board 
decision which denied a rating in excess of 20 percent for 
discogenic disease, L5-S1, with spondylolisthesis.  

On November 21, 1997, the U.S. Congress enacted Public Law 
No. 105-111, Stat. 2271, with amendments codified at 38 
U.S.C.A. § 7111 (West Supp. 1999) that permit challenges to 
Board decisions on the grounds of CUE and apply to claims 
pending on that date.  VAOPGCPREC 1-98.  The Board's Rules of 
Practice were amended to implement the new law, and the final 
rules pertaining to revision of the Board's decisions on the 
grounds of CUE were published in the Federal Register in 
January 1999 and became effective on 12 February 1999.  64 
Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart 
O (1999)).  The Board mailed a copy of these rules to the 
veteran's representative as an attachment to an August 1999 
letter that informed the representative of what was necessary 
in order for the veteran to proceed with a motion alleging 
CUE.  

The allegations of CUE in the September 1985 Board decision 
are addressed as a separate matter in this decision under 
Docket No. 98-14223A pursuant to Chairman's Memorandum No. 
01-99-12 (26 March 1999), which provides in paragraph 3(d) 
that the issue of whether a prior Board decision involves CUE 
will be addressed in a decision separate from decisions on 
other issues, and paragraph 4(d) that cases before the Board 
for review of a prior Board decision for CUE under 38 
U.S.C.A. § 7111 must always be assigned a separate docket 
number.  See         64 Fed. Reg. 7090 (1999) (codified at 38 
C.F.R. § 20.1405(a)(1) (1999)).  


FINDINGS OF FACT

1.  By decision of the Board in September 1985, the issue of 
entitlement to a rating in excess of 20 percent for 
discogenic disease, L5-S1, with spondylolisthesis was denied.

2.  The September 1985 Board decision was reasonably 
supported by the evidence then of record and the denial was 
not an error about which reasonable minds could not differ as 
to the issue under consideration.


CONCLUSION OF LAW

The September 1985 Board decision denying entitlement to a 
rating in excess of 20 percent for discogenic disease, L5-S1, 
with spondylolisthesis was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5299-5293 (as in effect in 1985); Public Law 
No. 105-111, 111 Stat. 2271 (21 November 1997) (codified at 
38 U.S.C.A. § 7111 (West Supp. 1999)); 64 Fed. Reg. 2134 
(1999) (codified at 38 C.F.R. Part 20, Subpart O (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Contentions

The veteran maintains that the September 1985 Board decision 
that denied entitlement to a rating in excess of 20 percent 
for discogenic disease, L5-S1, with spondylolisthesis was 
clearly and unmistakably erroneous.  He asserted that by 
legal standards in effect at the time of the Board decision, 
his back symptomatology met at least the criteria sufficient 
to render a 40 percent evaluation under Diagnostic Code 5293 
or Diagnostic Code 5295.  He argues that the Board did not 
properly utilize the diagnostic codes or evaluate the case 
correctly based on the diagnostic criteria provided. 


II.  Factual Background

The evidence that was of record at the time of the 
September 1985 Board decision consists of the following.

By rating decision of July 1968, service connection was 
granted for a back condition, and a 10 percent evaluation was 
awarded, effective January 25, 1968, the day after the 
veteran's release from active service.  

In May 1973, the veteran underwent a VA examination.  
Physical examination revealed motion of the spine was normal 
except for the lumbosacral spine.  X-ray examination of the 
lumbosacral spine showed curvature and alignment of the spine 
to be normal.  There was no evidence of old or recent 
fracture or dislocation.  The intervertebral spaces were of 
normal height and all articular surfaces were smooth.  No 
destructive lesion was noted.  A lateral view in the erect 
position showed no significant increase in the degree of 
lordosis.  

By rating decision of June 1973, the veteran's 10 percent 
evaluation for his back disability was confirmed and 
continued as no material change was noted in the service-
connected back condition over his prior examination.  By 
letter of the same month, the RO notified the veteran that 
his back disability was continued at 10 percent.  

VA outpatient treatment records from November 1975 to 
January 1977 were associated with the claims folder.  In 
November 1975, the veteran was seen walking erect, quickly 
and with no apparent discomfort.  There was no list, no tilt 
and no scars of the back.  There was also no spasm of the 
lumbosacral spine.  In January 1976, he was seen complaining 
of pain in the back.  There was mild spasm, active knee jerks 
and positive ankle jerk on the right.  He was able to move 
quickly and easily with no apparent pain.  There was no 
restriction of the motion of the back.  It was noted that he 
was receiving physical therapy.  In January 1977, he was seen 
for recurrent back pain with left sacroiliac involvement.  
Prosthetics provided him with a sacroiliac corset.  

In April 1977, the veteran was seen for a VA examination.  He 
complained of recurrent muscle spasm of the back.  It was 
noted that he was having back trouble since 1966.  He 
complained of muscle spasms and indicated that his left leg 
was weak and caused him to stumble.  Physical examination 
revealed the veteran had no pain or tenderness at the time of 
the examination.  There was no atrophy of the back or pelvic 
tilt present.  Flexion was accomplished at 90 degrees, 
extension was accomplished to 25 degrees, lateral bending was 
accomplished to 30 degrees, and rotation was accomplished to 
45 degrees.  Straight leg raising was accomplished to 
80 degrees.  Bilateral knee jerks and ankle jerks were equal 
and active.  X-ray evidence revealed straightening of the 
normal lordotic curve and levoscoliosis of the lower lumbar 
spine.  There was no evidence of any narrowing of the 
intervertebral disc joint spaces.  Both sacroiliacs and hip 
joints showed no evidence of any abnormality.  The diagnoses 
were no evidence of spondylolisthesis at this time and 
levoscoliosis of the lumbar spine, asymptomatic at the time.  

By rating decision of June 1977, the 10 percent evaluation 
for the veteran's service-connected back disability was 
confirmed and continued.  A letter of the same month notified 
the veteran of the denial of the claim.  

VA outpatient treatment records from June 1968 to June 1978 
were associated with the claims folder.  Some of the records 
were duplicates of already reviewed medical records.  The 
other records showed complaints made by the veteran regarding 
numbness, and pain in the buttocks with radiation to the left 
leg.  In July 1978, he made complaints of low back pain over 
many years with acute attacks at irregular intervals and of 
varied severity.  

Private treatment records from Mount Sinai dated 
December 1978 to January 1979 were associated with the claims 
folder.  The veteran was seen in the neurology clinic when he 
complained of pain radiating to his calf after sitting for 
two hours at a lecture.  Physical examination revealed he 
could not sit or change position and he had moderate left 
lower dorsal muscle spasm.  Left straight leg raising pain 
was accomplished at 30 degrees.  The diagnostic impression 
was L5-S1 radiculopathy, secondary to disc herniation.  X-ray 
examination revealed a slight rotatory scoliosis in the lower 
lumbar spine.  The intervertebral spaces were maintained.  
There was a lack of lordosis.  The physician suggested that 
the veteran be placed on bed rest for two to three days.  In 
January 1978, he was seen again and it was noted that he felt 
better and was able to work easily now.  There was no pain at 
all.  There was no paraspinal spasm.  Straight leg raising 
was negative.  Reflexes were symmetrical.  The impression was 
90 percent improved.  He was instructed to increase activity 
slightly.  

In May 1980, the veteran filed a claim for an increased 
evaluation for his service-connected back disability.  

VA outpatient treatment records of April 1980 and May 1980 
were associated with the claims folder.  The records showed 
that the veteran had muscle spasm which kept him from working 
at the end of the month.  In May 1980, he was using a TENS 
unit and hot packs to relieve pain.  He had three physical 
therapy sessions at that time and it was noted that the pain 
in his low back changed in intensity.  By the middle of 
May 1980, his back was feeling much better.  

From May 1980 to September 1980, the veteran was seen at 
Mount Sinai for his back complaints.  In May 1980, the 
examiner stated that the veteran had a history of recurrent 
back pain previously associated with calf wasting and 
paresthesia.  The veteran had previously been doing well with 
conservative treatment and then started having pain.  He was 
seen at the VA hospital and was treated with heat and his 
symptoms were slowly resolving.  He was instructed to stay on 
bed rest.  In August 1980, he was seen with an exacerbation 
of his low back complaints.  He had sciatica noted with 
tenderness on the left and no muscle spasm.  The impression 
was chronic low back syndrome.  In September 1980, he was 
seen in the physical therapy clinic.  His chronic back pain 
was described as worse in the last year.  Physical 
examination showed decreased lordosis in the lumbar area with 
muscle spasm in the left paravertebral muscles.  Range of 
motion was limited in all directions.  The impression was low 
back pain secondary to muscle spasm.  He was instructed to 
use hot packs and return to the clinic.  

By rating decision of November 1980, the veteran's service-
connected discogenic disease, L5-S1, with spondylolisthesis 
was increased from 10 percent to 20 percent, effective in 
April 1980.  

In December 1980, the veteran filed a NOD with the percentage 
of the increase provided for his service-connected back 
condition.  He claimed that his back condition was more 
severe than the evaluation reflected.  

Medical records from Mount Sinai Hospital were received in 
February 1981 revealing that the veteran was still receiving 
physical therapy treatment for his low back problems in 
October 1980.  He was instructed to continue physical therapy 
for three more weeks.

The veteran underwent VA examination in June 1981.  The 
veteran complained of recurrent back spasm with pain 
radiating down his left leg to the back of his calf.  
Physical examination revealed no misalignment of the back.  
Moderate spasm was present, bilaterally.  At the time of the 
examination, the veteran was wearing a lumbosacral corset.  
Range of motion testing revealed flexion accomplished to 
40 degrees, extension accomplished to 15 degrees, lateral 
bending accomplished to 20 degrees, bilaterally, rotation 
accomplished to 75 degrees, bilaterally, and straight leg 
raising was accomplished to 45 degrees.  Reflexes were 1+ and 
symmetrical.  There was no sensory deficit.  The diagnoses 
were low back syndrome and disc protrusion, levoscoliosis of 
the lumbosacral spine with limitation of motion and lumbar 
muscle spasm.  There was no scoliosis found.  

VA outpatient treatment records dated from May 1980 to 
September 1981 were associated with the claims folder.  These 
records reflect treatment for back pain, muscle spasm and 
possible herniated disc.  Hospitalization for myelography for 
confirmation of disc herniation was recommended.

The veteran underwent VA examination in January 1982.  An 
orthopedic examination was performed which showed that the 
veteran walked slowly, deliberately and erect, with no list, 
tilt or limp.  He walked on heels easily and squatted 
completely and quickly.  Range of motion testing revealed 
lateral flexion was accomplished to 25 degrees, bilaterally, 
hyperextension was accomplished to 20 degrees, forward 
flexion was accomplished to 80 degrees, and straight leg 
raising was accomplished to 90 degrees on the right and left.  
Knee and ankle jerks were active and equal, bilaterally.  
There were no surgical scars present on the back and no pain 
to percussion of the spine.  There was no paravertebral 
muscle spasm.  A neurological examination showed an abnormal 
gait where he limped on the left side due to weakness of the 
left foot; dorsiflexion of the left foot was weak.  He had 
good finger to nose and heel to knee coordination.  There was 
decreased pinprick sensation on the L4-S1 area of the left 
leg; position and vibration senses were normal.  There was 
decreased left knee and left ankle reflexes.  Reflexes in the 
other extremities were normal.  No Babinski was elicited.  
The orthopedic diagnosis was minimal osteoarthritis of the 
lumbar vertebrae with no evidence of discogenic disease of 
L5-S1 and no evidence of spondylolisthesis.  The neurological 
diagnoses were chronic low back pain syndrome secondary to 
herniated lumbar disc in the L5-S1 area and 
spondylolisthesis.  

The veteran underwent a VA neurology examination in 
February 1983.  Physical examination revealed muscle 
tenderness of the lumbosacral spine.  He walked with a limp 
on the left side.  There was no focal muscle weakness or 
muscle atrophy.  The diagnoses were chronic back pain 
syndrome and left sciatic nerve injury.  

A VA orthopedic examination was also performed in 
February 1983.  The veteran walked with an antalgic gait and 
he limped on the left foot.  Range of motion testing showed 
forward bending accomplished to 50 degrees, lateral bending 
was accomplished to 20 degrees, bilaterally, extension was 
accomplished to 10-15 degrees, and straight leg raising was 
accomplished to 60-65 degrees on the right and 50 degrees on 
the left.  The veteran was able to stoop, and heel and toe 
walking were accomplished with difficulty.  There was 
decreased sensation to pinprick on the left calf as compared 
to the right.  X-ray examination of the lumbosacral spine 
showed a mild scoliosis toward the left side centering around 
L3.  Also noted was a mild flattening of the normal lordotic 
curve.  There was no evidence of old or recent fracture or 
dislocation.  There was slight narrowing of the lumbosacral 
joint space, suggestive of minimal discogenic disease.  The 
remaining intervertebral spaces were of normal height and all 
articular surfaces were smooth.  No destructive lesion was 
seen.  Both sacroiliacs and hip joints appeared normal.  The 
diagnosis was degenerative joint disease of the lumbar spine.  

VA outpatient treatment records of March and April 1983 were 
associated with the claims folder.  These records showed that 
the veteran was seen for low back pain syndrome and sciatic 
neuropathy.  He was referred for an evaluation by CT scan or 
myelography to determine whether or not he had discogenic 
disease.  

Private medical records dated in April and May 1983 showed 
the veteran was treated for lumbar spine pain syndrome at 
Mount Sinai Hospital.  He had decreased range of motion, was 
unable to bend or lift and requested a Percodan prescription 
refill for pain.  

The veteran underwent VA examination in November 1984.  The 
examination showed no paraspinal muscle spasm, the veteran 
was able to walk erect, with no list or tilt, he performed 
heel and toe walking slowly and he was able to dress and 
undress himself.  The x-ray examination revealed that the 
appearance of the veteran's spine was essentially unchanged 
since February 1983.  The examiner indicated that the 
veteran's clinical picture was compatible with a herniated 
lumbar intervertebral disc.  The diagnoses were minimal 
discogenic disease of the lumbar spine and minimal scoliosis 
of the lumbar vertebrae.  

In September 1985, the Board denied an increased evaluation 
for discogenic disease, L5-S1, with spondylolisthesis, rated 
as 20 percent disabling.  The Board determined that 
examination and treatment records showed the veteran's 
service-connected disability to be no more than moderate in 
degree.  


III.  Analysis.

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 1999)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
1999)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a) (1999)).  In implementing 38 U.S.C.A. § 7111 
(West Supp. 1999), the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  64 Fed. 
Reg. 2134, 2137 (1999).  See Russell v. Principi, 3 Vet. App. 
310 (1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(a) (1999)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)(1) (1999)).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(c) (1999)).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (1999)).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(e) (1999)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (codified at 
38 C.F.R. § 20.1404(b) (1999)).  No new evidence will be 
considered in connection with the disposition of a motion for 
revision of a Board decision based on CUE.  64 Fed. Reg. 
2134, 2140 (1999) (codified at 38 C.F.R. § 20.1405(b) 
(1999)).    

The applicable law that was in effect at the time of the 
September 1985 Board decision consists of the following.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Discogenic disease with spondylolisthesis was rated as 
analogous to intervertebral disc syndrome.  A 20 percent 
evaluation was warranted for discogenic disease with 
spondylolisthesis for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation was 
applicable for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other findings appropriate to the site 
of the diseased disc, and little intermittent relief.  38 
C.F.R. Part 4, Diagnostic Code 5293.

Regarding the instant CUE claim, the veteran's primary 
contention is that the factual record in September 1985 
supported the assignment of a rating in excess of 20 percent 
for discogenic disease with spondylolisthesis.  In the case 
of Damrel v. Brown, 6 Vet. App. 242 (1994), the Court held 
that the argument that the RO misevaluated the evidence 
available to it at the time of the determination at issue 
(reweighing of evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).  Likewise, a 
disagreement as to how the facts were weighed or evaluated, 
has been specifically set-forth as a type of allegation that 
will not lead to a valid claim of CUE in a Board decision.  
See 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (1999)).  Regarding the assertion that a 40 
percent evaluation was warranted under Diagnostic Code 5295, 
for lumbosacral strain, and the Board committed CUE in 
failing to award such an evaluation, this also does not 
provide a basis for a finding of CUE.  A review of the 
clinical evidence before the Board in 1985 reflects that 
while there were some diagnoses of muscle strain and muscle 
spasm, the totality of the evidence clearly demonstrates that 
upon both radiographic and physical examination, the 
diagnoses pertained to discogenic disease, intervertebral 
disc disease and herniated disc.  Disc disease was 
overwhelmingly identified as the cause of the veteran's 
symptoms.  Osteoarthritis was not identified.  As the 
diagnostic code for lumbosacral strain is not shown to best 
represent impairment due to the service-connected disability, 
it cannot be said that it was CUE for the Board to fail to 
award an increased rating under the diagnostic code therefor.  
Under the circumstances, the Board concludes that the veteran 
has failed to reasonably raise a viable claim of CUE in the 
September 1985 Board decision.


ORDER

The motion to revise or reverse the September 1985 Board 
decision denying entitlement to an increased rating in excess 
of 20 percent for residuals of discogenic disease, L5-S1, 
with spondylolisthesis on the grounds of clear and 
unmistakable error is denied.



		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals


 


